Citation Nr: 1711618	
Decision Date: 04/11/17    Archive Date: 04/19/17

DOCKET NO.  13-07 953	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to an initial rating for posttraumatic stress disorder (PTSD) higher than 30 percent prior to July 5, 2013, and higher than 50 percent thereafter.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Williams, Counsel 


INTRODUCTION

The Veteran had active service from November 1943 to January 1946.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma, in which the RO granted service connection for PTSD and assigned a 30 percent rating effective June 30, 2011.

In March 2014, the RO increased the initial rating for PTSD to 50 percent effective from July 5, 2013.

A June 2015 Board decision, in pertinent part, denied entitlement to an initial rating for PTSD in excess of 30 percent prior to July 5, 2013, and higher than 50 percent thereafter.  The Veteran appealed the Board's June 2015 decision to the United States Court of Appeals for Veterans Claims (Court).  By Order dated in August 2016, the Court granted a Joint Motion for Partial Remand (Joint Motion), vacating the Board's decision and remanding the matter to the Board for further proceedings consistent with the Joint Motion.  In the June 2015 Board decision service connection for a low back condition and referral for extraschedular consideration for PTSD under 38 C.F.R. § 3.321 were denied.  The Veteran did not appeal those determinations to the Court and the Joint Motion specifically stated that the Veteran had abandoned those claims.  As such, these issues are not before the Board.

The claim for an increased rating for PTSD was subsequently remanded by the Board in November 2016.  There has been substantial compliance with the Board's remand directives.  Stegall v. West, 11 Vet. App. 268 (1998) (finding that a remand by the Board confers on the Veteran the right to compliance with its remand orders). 

This appeal has been processed through the electronic Veterans Benefits Management System (VBMS).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).



FINDINGS OF FACT

1.  Prior to July 5, 2013, Veteran's service-connected PTSD has been manifested by symptoms productive of functional impairment comparable to no worse than occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, but generally functioning satisfactorily, with normal routine behavior, self-care and conversation.

2.  Beginning July 5, 2013, Veteran's service-connected PTSD has been manifested by symptoms productive of functional impairment comparable to no worse than occupational and social impairment with reduced reliability and productivity.


CONCLUSION OF LAW

The criteria for an initial rating for PTSD higher than 30 percent prior to July 5, 2013, and a rating higher than 50 percent from that date, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.130, Diagnostic Code 9411 (2016). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Here, VA's duty to notify was satisfied through a notice letter dated in July 2011, that informed the Veteran of his duty and VA's duty for obtaining evidence and the process by which disability ratings and effective dates are assigned.  Moreover, because the Veteran is appealing the initial rating for his PTSD, his underlying service connection claim for that disability has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490-91 (2006).  

VA also has a duty to assist the Veteran in obtaining potentially relevant records, and providing an examination or medical opinion when necessary to make a decision on the claim.  Here, the Veteran's service records, VA treatment records, and a portion of his private treatment records have been obtained and associated with the claims file.  Additional records identified by the Veteran were no longer available, or the custodian did not respond to VA's request for the records.  However, it does not appear that there are any outstanding private records relating to the disability on appeal.  

The Veteran was provided with VA examinations in December 2011 and July 2013 for PTSD which, collectively, contain a description of the history of the disability at issue; document and consider the relevant medical facts and principles; and record the relevant findings for rating the Veteran's condition.  It should be noted that prior to August 4, 2014, VA's Rating Schedule that addresses service-connected psychiatric disabilities was based upon the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition, of the American Psychiatric Association (also known as "DSM-IV"). 38 C.F.R. § 4.130.  Like this case, diagnoses many times included an Axis V diagnosis, or a Global Assessment of Functioning (GAF) score (explained in more detail below).  The DSM was recently updated with a 5th Edition (DSM-V), and VA issued an interim final rule amending certain provisions in the regulations to reflect this update, including the Schedule for Rating Disabilities.  70 Fed. Reg. 45093 (Aug. 4, 2014).  The provisions of the interim final rule only apply, however, to all applications for benefits that are received by VA or that are pending before the AOJ on or after August 4, 2014.  The claim on appeal was certified to the Board on January 15, 2015.  Thus, the claim was pending before the AOJ and DSM-V applies.  

The Board notes that when addressing an increased rating claim, the issue in determining the sufficiency of an examination is whether the examiner provided enough information to determine if the Veteran meets the rating criteria.  Despite the use of the DSM-IV in the December 2011 and July 2013 VA examination reports, the Board still finds the examination reports adequate and not prejudicial to the Veteran, as they fully discuss the Veteran's PTSD symptoms with results that are applicable to the rating criteria. 

The Veteran's most recent examination was in July 2013, and he has not asserted, and the evidence does not reflect, that his condition has worsened since that time; therefore an additional examination is not required.  Palczewski v. Nicholson, 21 Vet. App. 174 (2007) (the mere passage of time is not a basis for requiring of new examination).

The Board last reviewed the case in November 2016, and in compliance with the August 2016 Joint Motion, remanded the appeal to obtain additional VA treatment records.  In the August 2016 Joint Motion, the parties found that the Board, in its June 2015 decision, erred by failing to provide adequate reasons or bases regarding favorable evidence of record and in failing discuss the date the appeal was certified to the Board.  The evidence identified in the Joint Motion will be set forth in detail below.

In November 2016, the Board remanded the claim for additional development.  On remand, additional VA treatment records were obtained and associated with the record.  Therefore, the Board finds that there has been substantial compliance with the remand instructions.  Stegall v. West, 11 Vet. App. 268 (1998);  Dyment v. West, 13 Vet. App. 141 (1999).

In light of the above, VA's duty to assist with respect to obtaining relevant records and an examination has been met.  38 C.F.R. § 3.159(c); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).


Increased Rating

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  The percentage ratings are based on the average impairment of earning capacity and individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2016).  Any reasonable doubt regarding a degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3 (2016).

Where entitlement to compensation has already been established and an increase in disability rating is at issue, present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

VA must assess the level of disability from the date of initial application for service connection and determine whether the level of disability warrants the assignment of different disability ratings at different times over the life of the claim, a practice known as a "staged rating."  See Fenderson v. West, 12 Vet. App 119 (1999).

In this case, the Veteran's PTSD is rated under Diagnostic Code (DC) 9411.  He is assigned a 30 percent rating prior to July 5, 2013, and a 50 percent rating thereafter.

A 30 percent rating is assigned for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events).  38 C.F.R. § 4.130, Diagnostic Code 9411.

A 50 percent rating is assigned for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped, speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent disability rating is assigned for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech that is intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); and inability to establish and maintain effective relationships.  Id.

A 100 percent disability rating is assigned total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, or for the Veteran's own occupation or name.  Id.

This list of symptoms in this DC is meant to be mere examples of symptoms that would warrant a particular evaluation, so are not meant to be all-encompassing or exhaustive.  The Board need not find all or even some of the symptoms to award a specific evaluation.  Mauerhan v. Principi, 16 Vet. App. 436, 442-3 (2002).  On the other hand, if the evidence shows that a Veteran suffers symptoms or effects that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the DC, the appropriate equivalent rating will be assigned.  Id.

Private records dated June 2011 were positive for depression and feelings of stress.  On examination, the Veteran's affect was flat and his demeanor was depressed.  He also displayed some psychomotor retardation.  His speech patterns and thought processes were normal.  However, additional records dated later that month include negative findings of depression, anxiety, and sleep disturbances.  The Veteran had an appropriate affect and demeanor, and normal psychomotor function.  Speech and thought processes were again noted to be normal.  Additional records dated July 2011 were again negative for anxiety, depression, and sleep disturbances.

In an August 2011 statement, the Veteran reported recurring nightmares, short-term memory loss, and periods of extreme rage associated with his PTSD.  In a separate statement received in August 2011, the Veteran reported that he has felt that life was not worth living with the pain and mental anguish that he experienced during the war.  He also noted that he has felt like harming himself on many occasions.

Private treatment records dated in August 2011 were again negative for anxiety, depression, and sleep disturbances and reflect that the Veteran displayed appropriate affect and demeanor, as well as normal psychomotor function, speech pattern, thought, and perception.  

The Veteran underwent a VA examination in December 2011.  He described symptoms of sleep impairment, nightmares, recurrent recollections, isolation, hypervigilance, and irritability.  These symptoms were constant or ongoing, and their severity was mild.  The Veteran denied a history of violent behavior.  On examination, his appearance, behavior, and hygiene were appropriate.  His affect and mood showed disturbances in motivation and mood.  He was noted to be fatigable and irritable.  Speech, concentration, and communication were all within normal limits and panic attacks were absent according to the December 2011 VA examination report.  No hallucinations or delusions were reported or observed.  Thought processes were appropriate and judgment was not impaired, but memory was mildly impaired for items such as names, directions, or recent events.  No suicidal or homicidal ideation was present.  The examiner noted that the Veteran had occupational or social impairment due to mild or transient symptoms which decreased work efficiency and the ability to perform occupational tasks only during periods of significant stress.

In his February 2013 Notice of Disagreement, the Veteran reported having nightmares and other sleep disturbances, short-term memory loss, and bouts of rage.

The Veteran underwent an additional VA examination in July 2013.  The examiner stated that he had occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, but generally functioned satisfactorily, with normal routine behavior, self-care and conversation.  His symptoms included depressed mood, suspiciousness, chronic sleep impairment, mild memory loss, and disturbances in motivation and mood.

In view of the aforementioned evidence, the Board finds that the Veteran's PTSD was characterized by the following signs or symptoms prior to July 5, 2013: sleep impairment marked by nightmares, short-term memory loss, depressed mood and flattened affect, resulting in an overall mild level of functional impairment.

The Board finds that these symptoms are similar to many of those contemplated by the currently assigned 30 percent rating for this period.  In particular, the General Rating Formula lists, inter alia, chronic sleep impairment, depressed mood, and short-term memory loss among the types of symptoms associated with a 30 percent rating.  38 C.F.R. § 4.130.

A flattened affect is associated with a higher 50 percent rating.  When assigning a rating, however, the Board must look to the frequency, severity, and duration of the impairment.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117 (Fed. Cir. 2013).  That is, simply because this Veteran has a flattened affect, and because the 50 percent level contemplates such a symptom, does not mean his PTSD rises to the 50 percent level.  The December 2011 VA examiner also indicated that the Veteran had difficulty establishing and maintaining effective work and social relationships.  However, the Veteran described his relationship with his children as good and with his siblings as okay.  It was also noted that the Veteran had one wife for 47 years prior to her passing.  He had worked as a teacher/administrator for 35 years and indicated that he had a good relationship with his coworkers and supervisor.  Although the Veteran also reported being isolative and hypervigilant, the evidence does not otherwise reflect that he had difficulty establishing and maintaining effective work and social relationships.

Similarly, the Veteran reported having periods of rage, and the 70 percent level contemplates unprovoked irritability with periods of violence.  However, the Veteran denied any violent behavior during his December 2011 examination and there is no evidence of impaired impulse control.  Although the Veteran was noted to have disturbances in motivation and mood, the severity of the Veteran's symptoms was described as "mild" by the December 2011 VA examiner.  As noted above, the examiner indicated that the Veteran had occupational and social impairment due to mild or transient symptoms, as contemplated by a 10 percent rating.  Therefore, a rating in excess of 30 percent for the period prior to July 5, 2013, is not warranted.

From July 5, 2013, a rating higher than 50 percent is not warranted.  During this period, his PTSD was manifested by many of the same signs and symptoms as the period prior to July 5, 2013, namely chronic sleep impairment, mild memory loss, depressed mood and suspiciousness.  For the reasons discussed above, these symptoms are within the purview of the 30 percent rating, and are certainly contemplated by the currently assigned 50 percent rating.  The July 2013 VA examiner stated that the Veteran's PTSD resulted in occupational and social impairment with only occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.  Otherwise, he generally functioned satisfactorily, with normal routine behavior, self-care and conversation.  Like the aforementioned symptoms, this level of overall functional impairment does not rise to the level contemplated under the 70 percent rating.

VA treatment records dated from November 2013 through January 2017 consistently reflect that there is no evidence of acute change in the Veteran's mental status or any fluctuation in mental status in the prior 24 hours.  The Veteran endorsed depression in July 2016, but additional psychiatric evaluations were negative for depression, anxiety, insomnia, substance abuse, and suicidal ideation.  See VA treatment records dated in November 2016 and January 2017.

The record also reflects Global Assessment of Functioning (GAF) scores for this Veteran.  GAF scores ranging from 1 to 100 reflect "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness." Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, 4th ed. (DSM-IV) at 32).  As noted above, the newly released DSM-5 dropped the use of GAF scores due to a perceived lack of reliability and poor clinical utility.  

The Board recognizes that the Veterans Benefits Administration is now required to apply concepts and principles set forth in DSM-5.  Although the recently adopted DSM-5 no longer utilizes the GAF scale, the scores remain informative as to how physicians have assessed the Veteran's functionality during the period under review.  The December 2011 VA examination includes a GAF score of 62 (indicating mild symptoms, such as depressed mood and mild insomnia), and the July 2013 VA examination includes a score of 59 (reflecting moderate symptoms, such as flattened affect and occasional panic attacks).  These, too, are generally consistent with the assigned 30 percent rating prior to July 5, 2013, and the higher 50 percent rating from that date.

In evaluating the Veteran's claim for higher ratings, the Board previously considered whether he is entitled to a greater level of compensation on an extraschedular basis.  As noted above, the June 2015 Board decision denied referral for extraschedular consideration for PTSD under 38 C.F.R. § 3.321.  The Veteran did not appeal that determination to the Court and the Court's remand specifically stated that the Veteran had abandoned the claim.  As such, that issue is not before the Board.  

Additionally, the Veteran may be awarded extraschedular ratings based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  In this case, there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for disabilities that can be attributed only to the combined effect of multiple conditions.

Finally, the matter of a total rating based on unemployability due to the service-connected disability on appeal is not raised by the record.  The Veteran retired in 1986; and according to the December 2011 VA examination report, he contends that his unemployment is not due, primarily, to the effects of a mental condition.  


ORDER

An initial rating for PTSD higher than 30 percent prior to July 5, 2013, and a rating higher than 50 percent from that date, is denied.




____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


